Citation Nr: 0637251	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-44 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
left carpel tunnel syndrome (CTS).






ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The appellant had active service from January 2002 to June 
2003 (and apparently a prior service period of more than 4 
years and 10 months).

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision by the Roanoke, Virginia, Regional Office (RO).  
This decision granted service connection for bilateral CTS.  
The veteran noted his disagreement with the assigned 
disability evaluations in a statement received by the RO in 
October 2004.  However, in the December 2004 substantive 
appeal, the veteran perfected an appeal only to left CTS.   


FINDINGS OF FACT

1.  The veteran is right handed; therefore the left hand is 
the minor extremity.

2.  Left CTS was manifested by decreased sensation in the 
left medial two fingers with normal motor function and full 
range of wrist motion, which resulted in mild impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for left CTS are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.124, 4.20, 4.40, Diagnostic Codes 8515, 
8615, 8715 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the disability evaluation that has 
been assigned to his left CTS does not adequately reflect the 
severity of this left wrist disability.  As a preliminary 
matter, the Board finds that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
satisfied by virtue of letters sent to the veteran in March 
and July 2004.  The content of the notices fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Furthermore, notice sent to the veteran in March 
2006 complied with the dictates outlined in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  A QTC examination was provided to the veteran.     

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

A review of the claims file relates that during military 
service, bilateral CTS was diagnosed and bilateral surgical 
release was performed.  Based on inservice treatment service 
connection was granted for left CTS in the September 2004 
rating action.  A noncompensable evaluation was assigned.  In 
May 2006, the RO increased the evaluation for left CTS to 10 
percent disabling, effective in June 2003.  

Even though the RO increased the schedular rating for the 
veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
veteran has not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

The veteran appealed the initial assignment of the evaluation 
for the service-connected disability and, consequently, the 
Board has considered the appropriateness of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In evaluating a claim for increase, the Board considers all 
the evidence of record.  The pertinent findings are then 
compared to the criteria set forth in the VA's Schedule for 
Rating Disabilities (Schedule).  38 U.S.C.A. § 1155.  
Diagnostic Codes identify the listed disabilities in the 
Schedule.  Pursuant to 38 C.F.R. §§ 4.1 and 4.2, each 
disability is viewed in relation to its history and each 
disability is considered from the point of view of the 
veteran working or seeking work.  

CTS is defined as the most common nerve entrapment syndrome, 
characterized by nocturnal hand paresthesia and pain, and 
sometimes sensory loss and wasting in the median hand 
distribution; affects women more than men and is often 
bilateral; and is caused by chronic entrapment of the median 
nerve at the wrist, within the carpal tunnel.  Stedman's 
Medical Dictionary 1749, (27th ed. 2000).

In determining the appropriate rating criteria for the 
veteran's service-connected CTS, the Board notes at the 
outset that there is no diagnostic code directly on point.  
When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  The disability in question is rated by 
analogy under 38 C.F.R. § 4.124a, Code 8515 (paralysis of the 
median nerve).  The Board has reviewed other diagnostic codes 
and finds this to be the clearly most appropriate code. 

The criteria for evaluating the severity or impairment of the 
median nerve group of the peripheral nerves are set forth 
under Diagnostic Codes 8515, 8615, and 8715.  Under 
Diagnostic Code 8515, a 10 percent evaluation may be assigned 
for mild incomplete paralysis of the median nerve for the 
minor upper extremity.  A 20 percent evaluation requires 
moderate incomplete paralysis.  A 40 percent evaluation 
requires severe incomplete paralysis.  A 60 percent 
evaluation requires complete paralysis of the median nerve, 
the hand inclined to the ulnar side with the index and middle 
fingers more extended than normally, considerable atrophy of 
the muscles of the thenar eminence, and the thumb in the 
plane of the hand (ape hand); incomplete and defective 
pronation of the hand with the absence of flexion of the 
index finger, feeble flexion of the middle finger, inability 
to make a fist, and index and middle fingers that remain 
extended; inability to flex the distal phalanx of the thumb 
with defective opposition and abduction of the thumb at right 
angles to the palm; weakened flexion of the wrist; and pain 
with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic 
Code 8515.

Diagnostic Codes 8615 and 8715 address the criteria for 
evaluating neuritis and neuralgia of the median nerve group, 
respectively.  The criteria are consistent with the criteria 
for evaluating degrees of paralysis as set forth above.  38 
C.F.R. § 4.124a, Diagnostic Codes 8615, 8715.

A note in the Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 
8540.

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and 
normal palmar flexion is from 0 to 80 degrees.  38 C.F.R. § 
4.71, Plate I.  Normal ulnar deviation of the wrist is from 0 
to 45 degrees, and normal radial deviation is from 0 to 20 
degrees. Id.

According to the applicable criteria, a 10 percent evaluation 
is warranted for palmar flexion limited in line with the 
forearm or for dorsiflexion less than 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  A 20 percent evaluation 
requires favorable ankylosis in 20 to 30 degrees of 
dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

A November 2002 service clinical report shows that the 
veteran is right handed.  See 38 C.F.R. § 4.69 [a distinction 
is made between major (dominant) and minor musculoskeletal 
groups for rating purposes, and only one extremity is to be 
considered major].

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

A January 2005 QTC report shows that the veteran reported his 
medical history.  He reported that since his surgery on the 
left wrist he experienced residual numbness in the medial two 
fingers and pain on grasping objects with the left hand.  On 
examination, he had 70 degrees of dorsiflexion; 80 degrees of 
palmar flexion; 20 degrees of radial deviation; and 29 
degrees of ulnar deviation.  On neurological examination, 
there was decreased sensation between the medial two fingers 
to light touch and pinprick.  The examiner noted that this 
was in distribution of the median nerve.  The Tinel's sign 
was positive on the left.  The Phalen's sign was negative.  

While there is evidence of mild sensory deficits, there are 
no consistent organic changes reported such as muscle 
weakness, muscular atrophy or trophic changes involving the 
left wrist.  Moreover, dorsiflexion and palmar flexion was 
within normal limits.  As such, the Board finds that the 
veteran's neurologic manifestations would be compatible with 
no more than a 10 percent evaluation during this period. 

In light of the veteran's credible complaints of pain and 
numbness experienced in his hands, functional loss due to 
flare-ups, pain, fatigability, incoordination, pain on 
movement, and weakness, were considered and are reflected in 
the assigned disability rating.  The examiner noted that the 
joints were not additionally limited by pain fatigue, 
weakness, lack of endurance or incoordination.  As noted 
above, the veteran has full range of motion and no evidence 
of motor impairment.  Further, evidence of swelling, 
deformity, or atrophy has never been shown.  While the 
veteran is competent to report pain, he has not identified 
any functional limitation that would warrant higher rating 
under the applicable rating criteria at any time during the 
appeal period.  The rating schedule does not support an 
increased rating due to pain alone.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  

The Board has also considered whether the surgical scarring 
warranted a separate evaluation.  The schedule of ratings 
provides a 10 percent rating for unstable, tender or painful 
superficial scars or if there is limitation of function of 
the part affected.  The veteran has not reported any 
complaints regarding any scarring and the record does not 
show that the scarring is productive of any functional 
impairment, nor otherwise disabling.  As the scarring has not 
been shown to result in functional limitation of the wrists 
or hands, a compensable rating is not warranted.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).  


ORDER

A rating in excess of 10 percent for left CTS is denied


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


